Mr. Justice Baker delivered the opinion of the court. This is an appeal of the defendant from a decree dismissing a bill in equity on motion of complainants. The appeal presents for review here, we think, only the question whether the decree is erroneous in making no order respecting costs. In Langlois v. Matthiessen, 155 Ill. 230, it was said: “Costs must follow dismissal by complainant as a matter of course. Technically the decree is erroneous in making no order respecting the costs. They should have been adjudged against the complainant.” The decree will be reversed and the cause remanded to the Circuit Court with directions to enter an order dismissing the bill, on complainants’ motion, at the costs of complainants, and for execution, etc. Reversed and remanded with directions.